Citation Nr: 1119357	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-31 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for Hepatitis C and if so whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from September 1979 to September 1982.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In August 2010, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). (See August 2010 Board hearing transcript).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 2006, the RO denied service connection for bilateral hearing loss and for Hepatitis C.  The Veteran was informed of the decision that same month and he did not appeal the decision.

2.  The evidence received since the RO's final denial of service connection for bilateral hearing loss and for service connection for Hepatitis C relates to unestablished facts necessary to substantiate the claims and creates a reasonable possibility of substantiating the claims.

3.  The Veteran has a current diagnosis of Hepatitis C.  

4.  Hepatitis C did not have its onset in service and has not been shown to be etiologically related to the Veteran's military service.  


CONCLUSIONS OF LAW

1.  The May 2006 RO decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  New and material evidence has been received since the May 2006 decision and the claim for service connection for bilateral hearing loss is reopened. 38 U.S.C.A. § 5108 (West 2002).

3.  The May 2006 RO decision that denied service connection for Hepatitis C is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2010).

4.  New and material evidence has been received since the May 2006 decision and the claim for service connection for Hepatitis C is reopened.  38 U.S.C.A. § 5108 (West 2002).

5.  The criteria for service connection for Hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1137 (West 2002); 38 C.F.R. §§ 3.303 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On the VCAA notice requirements for a new and material evidence claim, pursuant to Kent v. Nicholson, No. 04-181 (Vet. App. March 31, 2006), given the favorable outcome on the claims to reopen, no conceivable prejudice to the Veteran could result from reopening the claims.

As to the issue of service connection for Hepatitis C, a VCAA notice letter regarding service connection was sent to the Veteran in August 2007.  VA notified the appellant of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  This duty has also been met, as the Veteran's private and VA treatment records have been obtained.  

Moreover, given the absence of in-service evidence of chronic manifestations of the disorder on appeal, and no competent evidence of a nexus between service and the Veteran's claim, a remand for a VA examination would unduly delay resolution.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to the claim.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, the Veteran was afforded a Board hearing in August 2010.  During this hearing, the undersigned set forth the issues to be discussed at the hearing and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  See hearing transcript.  Neither the Veteran nor his representative has identified any prejudice in the conduct of the hearing.

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.  

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Regardless of the RO's actions, the Board must make an independent determination on whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The United States Court of Appeals for Veterans Claims (Court) has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for bilateral hearing loss and for Hepatitis C was denied by the RO in May 2006.  Notice was sent to the Veteran that same month and he did not timely appeal.  That decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).  However, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).

Bilateral Hearing Loss

In May 2006, the RO denied service connection for bilateral hearing loss.  The RO considered the Veteran's service treatment records.  The RO found that there was no current finding of hearing loss and denied the claim.  The RO notified the Veteran of its denial in May 2006, and he did not appeal the denial.  Thus the determination is final.

Evidence added to the record since the last final denial in May 2006 includes VA treatment records, testimony provided at the Veteran's hearing at the RO and also before the undersigned in November 2010, and private treatment records.  Among this evidence is VA treatment which shows a diagnosis of left ear hearing loss in October 2007.  He was issued hearing aids for "significant hearing loss" in June 2009.  This evidence is new and material since it confirms a diagnosis of hearing loss for the Veteran.  This evidence must be accepted at face value now; in general, for the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. Thus, the Board finds that new and material evidence has been presented, and the claim is reopened. 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.

Hepatitis C

In May 2006, the RO denied service connection for Hepatitis C.  The RO considered the Veteran's service treatment records.  The RO found that there was no current finding of Hepatitis C, and denied the claim.  The RO notified the Veteran of its denial in May 2006, and he did not appeal the denial.  Thus the determination is final.

Evidence added to the record since the last final denial in May 2006 includes VA treatment records, testimony provided at the Veteran's hearing at the RO and also before the undersigned in November 2010, and private treatment records.  Among this evidence is VA treatment which shows a diagnosis of Hepatitis C in February 2004 confirmed on blood test.  This evidence is new and material since it confirms a diagnosis of Hepatitis C for the Veteran.  This evidence must be accepted at face value now; in general, for the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. Thus, the Board finds that new and material evidence has been presented, and the claim is reopened. 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.


Service Connection for Hepatitis C

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, direct service connection generally requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in- service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Thus, service connection is established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all the evidence, including relevant service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or medical diagnosis, there generally must be competent evidence to the effect that the claim is plausible; lay assertions regarding this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A layperson generally is incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

There are exceptions to this general rule, however.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Evidence 

The Veteran's service treatment records for his period of active duty are not available.  The Court has held that in cases where records once in the hands of the government are lost, there is a heightened obligation to explain the Board's findings and conclusions, and to consider carefully the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis of the Veteran's claim has been undertaken with this heightened obligation in mind.  

Private medical records show that in September 1994 the Veteran reported using cocaine, heroin, marijuana and speed.  In October 1999 he reported to a clinic and stated he went to donate blood at the Blood Center and was told that he has Hepatitis.  The assessment was, questionable Hepatitis.  

VA records show that in September 2007, Hepatitis C was shown on blood testing.  In October 2007, the Veteran reported a history of Hepatitis C.  His past medical history also included cocaine dependence.  VA outpatient treatment records show that in January 2008, Hepatitis C was noted in a treatment report.  In March 2009 it was noted that the Veteran had chronic Hepatitis C, genotype undetermined.  He stated that he was first made aware of the Hepatitis C about 15 years prior when he went to sell plasma.  He reported that in 1980 while in the military his whole company was treated for some kind of Hepatitis but that he had no symptoms at that time.  It was noted that his risk factors for Hepatitis C include a possible blood transfusion when he had an appendectomy at age seven; and multiple sex partners.  There were no tattoos or piercings.  He denied intravenous use of drugs but reported snorting cocaine beginning at 14 years of age.  

The Veteran testified before a hearing officer at the RO in March 2009.  He stated that he was first told about Hepatitis C 15 or 20 years prior when he was donating plasma.  He stated that in service a comrade was found to have Hepatitis and that the whole company was tested for it.  He reported that this happened between 1980 and 1981. 

The Veteran testified before the undersigned in August 2010.  He stated that he was diagnosed with Hepatitis C in 1980 or 1981 and that he went to sick call.  He stated he took some shots and pills and that he was not told by the doctors how it originated.  He reported having no exposures during service.  

Discussion

The Veteran claims that he has Hepatitis C which was caused by the immunization gun that was used to immunize him before leaving the country while he was in the military.  (See, June 2005 statement).  His service records are not available and the first indication of Hepatitis C occurs in 1999, some 17 years after service discharge. Private and VA treatment records note a history of Hepatitis C; however, none of these records comment as to the source of the history and the etiology of the infection.  

In this case, the record contains no competent medical opinion showing a relationship between Hepatitis and active service.  The first diagnosis is noted to be 17 years following the Veteran's separation from active duty service.  The Veteran has not asserted, and the evidence of record does not show, that he had symptoms consistent with undiagnosed Hepatitis C infection in service or immediately thereafter.  Rather he reports symptoms many years after discharge from service.  

The passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence which can weigh against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The Board notes that the Veteran has testified to his belief of a relationship between his active service and Hepatitis; however, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  

The Board particularly notes the Veteran has denied a post-service history of any risk factors.  Possible risk factors were noted to be a surgery performed when he was a child and multiple sex partners as noted by a VA examiner.  However, he has only claimed the risk factor of being immunized and other than his claim of contracting the disorder when he was immunized, which he is not competent to determine, no risk factors in service are claimed.  Given the late onset of Hepatitis C, it is more likely that he acquired the infection post-service than remote past during service.  In making this determination the Board has considered the credibility of the Veteran and notes inconsistencies in his testimony.  While the Veteran is competent to testify as to his in-service experiences, the Board finds that his statement that he contracted Hepatitis C in service lacks credibility.  First it is noted that he testified at the RO hearing in March 2009 that he was first told that he had Hepatitis C fifteen to twenty years prior and that was seven to ten years after service.  However when he testified before the Board in August 2010, he stated that he was first diagnosed in 1980 or 1981 during his first year of service and was treated with pills.  The inconsistencies in his testimony lessen his credibility regarding this claim.  Further the claim of his Hepatitis C due to immunizations in service is not consistently stated in the record.  He denied any risk factors when he testified before the undersigned.  

The record does not contain competent evidence, lay or medical, that links Hepatitis C to an injury, disease, or event in service, and in the absence of competent evidence suggesting such an association, and in the absence of credible evidence of continuity of symptomatology, there is no possible association with service.  Accordingly, VA is not required to further develop the claim by affording the Veteran a VA examination or by obtaining a VA medical opinion under the duty to assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the evidence is not in equipoise, the statutory provisions regarding resolution of reasonable doubt are not applicable to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  The claim must be denied. 


ORDER

Service connection for Hepatitis C is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran stated during his hearing before the undersigned that while his MOS was a chemical operations specialist, he was exposed to acoustic trauma during service due to his being around artillery tanks and grenades which were additional duties assigned to him.  He states that he loaded tanks during service and was transported in an armored personnel carrier.  He reported that he loaded the tanks and was present when they were fired.  The Veteran is competent to assert the occurrence of an in-service injury, i.e., exposure to acoustic trauma.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 70 (1994).  He has been diagnosed with severe hearing loss; however, he has not undergone a VA examination to determine the nature and etiology of his hearing loss.  As such a VA examination is in order.  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA audiological examination.  The claims folder must be provided to the examiner for review in connection with the examination.  The examiner should be advised that the service treatment records are unavailable and that this is not fatal to the claim.  Service connection may still be established if a claimant currently satisfies the criteria of 38 C.F.R. § 3.385, and the evidence links current hearing loss with service.  38 C.F.R. § 3.303(d); see also Hensley, 5 Vet. App. at 158-60.  The examination must include appropriate audiometric and speech discrimination testing of both ears.  Specifically, the findings of pure tone decibel loss at 1000, 2000, 3000 and 4000 Hertz must be numerically reported and speech recognition must be derived using the Maryland CNC Test.  The examination must be conducted without the use of hearing aids.  The examiner should provide a discussion of the Veteran's audiological history, and his claimed in-service noise exposure.  The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current bilateral hearing loss is related to service.   A complete rationale should be provided for any opinion rendered.  

2.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); See also Stegall v. West, 11 Vet. App. 268 (1998).

3.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


